 In the Matter of C. G.CONN, LTD.andMETAL POLISHERS INTERNA-TIONAL UNION, LOCAL No. 77Case No. C-116-Decided May 21, 1938Reinstatement'ofProceedings:charge withdrawnand complaint dismissedwithout prejudiceat union'srequest after filing of Trial Examiner's Inter-mediate Report-Order,: chargeand entire proceedings reinstated after motionby the unionin accordance with reservationin Board's dismissal order.Mr. Harold A. Crane field,for the Board.Mr. Verne G. Cawley,of Elkhart, Ind., for the respondent.Mr. William E. Rodriguez,of Chicago, Ill., for the Union.Mr. A. Bruce Hunt, Jr.,of counsel to the Board.DECISIONANDORDER GRANTING PETITION FOR REINSTATEMENT OFTHE CHARGE AND THE PROCEEDINGSOn November 1, 1935, Metal Polishers International Union, LocalNo. 77, herein called the Union, filed a charge with theRegionalDirector for the Thirteenth Region (Chicago, Illinois) against C. G.Conn, Ltd., Elkhart, Indiana, the respondent herein, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the, meaning of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On March 11, 1936,the National LaborRelationsBoard, herein called the Board, by theRegional Director for the Thirteenth Region, duly issued its com-plaint against the respondent, alleging that the respondent hadengaged in unfair labor practices affecting commerce within themeaning of Section 8(1) and (3), and Section 2 (6) and (7), of theAct.On March 19, 1936, the respondent filed a motion todismiss onthe grounds that the Act was unconstitutional, and that its manu-facturing activities are intrastate in nature and therefore beyond thejurisdiction of the Board.Reserving all its rights under the motionto dismiss, on the same day the respondent also filed an answer tothe complaint, in which it admitted some of the specific acts allegedtherein but denied that it had engaged in unfair labor practices.337 338NATIONALLABOR RELATIONS BOARDPursuant to notice, a hearing was conducted before Leon M. Des-pres, the Trial Examiner duly designated by the Board, at Elkhart,Indiana, on March 19, 20, 23, 24, 25, 26, 27, 28, and 30, 1936.Duringthe hearing the respondent renewed its motion to dismiss.The mo-tion was denied in so far as it pertained to the constitutionality ofthe Act, but the Trial Examiner reserved decision with respect tothe applicability of the Act to the business of the respondent.On June 5, 1936, the respondent filed a brief. On June 6, 1936, theTrialExaminer duly filed his Intermediate Report, in which hedenied the respondent's motion to dismiss the proceedings on juris-dictional grounds, and found that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3), and Section 2 (6) and (7), ofthe Act.The respondent filed exceptions to the Intermediate Reportand to the conduct of the hearing on June 29, 1936, a. petition fororal argument on July 13, 1936, and an additional brief in supportof said exceptions on July 31, 1936.Before any date for an oral argument on the merits was set thecaseofCarter v. Carter Coal Companywas decided by the SupremeCourt of the United States.' In consequence of this Decision, certaindoubts arose as to the legality of the Act's application in the instantcase andthe Union filed a request to withdraw the charge withoutprejudice.The Board on August 14, 1936, pursuant to the Union'srequest,entered anorder that "the aforesaid Metal Polishers Inter-nationalUnion, Local 77 be and hereby is granted permission to with-draw,its charge and that the complaint herein be and hereby is dis-missed without prejudice to the Board's right to reinstate' the com-plaint upon the petition of the aforesaid Metal Polishers InternationalUnion, Local 77 for good cause shown, and, with or without furtherhearing, totake such further proceedings as it may deem warranted."On May 8, 1937, the constitutionality of the Act, as applied in sev-eralcases, having previously been upheld,2 the Union filed with theBoard a petition for reinstatement of the proceedings on the groundthat there had been no compliance with the Intermediate Report, andon December 29, 1937, filed a supplemental petition for the reinstate-ment of the original charge as well as the record and proceedings.On January 22, 1938, the respondent filed its objections to the rein-statementof the- proceedings.Pursuant to notice, on January 25,1938, an oral argument on the petition and supplemental petition washeld before the Board in Washington, D. C., at which the respondentwas represented by its counsel and the Union by Ray Kelsay, its1298 U S. 238,decidedMay 18, 1936.2 National Labor Relations Board v. Jonesc6Laughlin Steel Corporation,301 U. S. 1,and other cases to which the Board was a party, all decided on April 12, 1937. DECISIONS AND ORDERS339international vice president, and Lewis G. Hines, an American Fed-eration of Labor representative.During the course of the argumentthe respondent filed a brief in support of its objections to the rein-statement of the proceedings and the Union filed its brief.We havegiven careful consideration to the argument, brief, and objectionsin opposition to said petition and supplemental petition and we findthat they are without merit.The petitioner stated that there had notbeen compliance with the Trial Examiner's Intermediate Report,-ti hich fact the respondent admitted.The respondent consequentlyhas not remedied the unfair labor practices found by the Trial Ex-aminer.Therefore, pursuant to the reservation in our qualified dis-missal order of August 14, 1936, we shall reinstate the entire pro-ceedings.Upon the basis of the above facts and after full consideration bythe Board, it isORDERED that the petition and supplemental petition of Metal Pol-ishers International Union, Local No. 77, requesting reinstatement ofthe charge and the proceedings in this case, are hereby granted, andsaid charge and proceedings are hereby reinstated, and it is furtherORDERED that the respondent and the Union shall have the right tofile with the Board in Washington, D. C., within ten (10) days fromthe date of this order, briefs or requests for oral argument on themerits, or both.